DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of Invention I and species A was made without traverse in the reply filed on 5/18/2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not describe that the “defined area” is a vehicle as required in claim 15.   A “vehicle” is found to be referenced in the instant specification only concerning vehicle 2102.  In the claimed embodiment of claim 15 that vehicle 2106 itself is a “defined area”, the distance sensor readings are not “based on an object positioned within the defined area” as required by claim 11. 
Likewise, it is not disclosed that the “action” based on position of claim 20 is the “formation of a path on a map, wherein the path is at least one of already traveled by the object within the defined area based on the position or to be traveled by the object within the defined area based on the position”.  Correction or removal of these features from the claims is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is directed to a “system” that comprises “a defined area including a plurality of distance sensors…”  The limitation is understood to require that the distance sensors are within the “defined area”, this being an unspecified region of space.  Indeed the “defined area”- claimed as part of the system itself- has no apparent metes and bounds and claims 1-12 and 16-21 are indefinite. For example, a “defined area” could include the entire Earth or beyond, and this area itself is claimed as part of Applicant’s “system”.   It is not clear in general if this is the intent or how to achieve a definite scope of an “area” as a component of the inventive system without actually defining that area, e.g. claims 13-15.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-14, 16, and 18-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fullerton et al. (2001/0035837).
Regarding claim 11, Fullerton discloses a system (Figs 1, 2, 8) comprising: a defined area including a plurality of distance sensors (radars 202 within sensors 102) that are able to receive signals from each other (wireless link 104); and a processor (206) in communication with the distance sensors, wherein the processor is programmed to: receive a plurality of readings from the distance sensors based on an object positioned within the defined area (e.g. [0063]), determine a position of the object within the defined area based on the readings ([0064]-[0066]), and take an action based on the position (trigger alarm condition [0072]).
Regarding claims 12-14, Fullerton discloses that the defined area is a room within a building ([0063])
Regarding claim 16, Fullerton discloses that the processor is internal to the defined area ([0042]).

Regarding claim 19, Fullerton discloses that the action includes causing a formation of at least one of a map of the defined area or a layout of the defined area based on the position (Fig. 12b/12c [0077]).
Regarding claim 20, Fullerton discloses that the action includes causing a formation of a path on a map, wherein the path is already traveled by the object within the defined area based on the position ([0078]-[0079]).
Regarding claim 21, Fullerton discloses that the readings are based on the object moving within the defined area relative to the defined area ([0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fullerton as applied to claim 11 above, and further in view of Breed (2005/0046584).
Fullerton discloses the claimed system except in that the system of Fullerton includes a building rather than a vehicle as required by claim 15.  However, including a vehicle in a system employing distance sensors for position detection was known in the .
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fullerton as applied to claim 11 above, and further in view of Kellen et al. (8,599,018).
Fullerton discloses the claimed system except in that the system of Fullerton includes processor internal to the defined area but does not explicitly specify a processor external to the defined area as required by claim 15.  Fullerton does disclose that the processor can be at “any convenient location” ([0042]), which appears to suggest, but not specifically disclose an external location. Kellen et al. discloses an intrusion detection and alarm system where various sensors communicate readings to a control unit (130/140), which may be either internal or external to the defined area that includes the sensors (see Fig. 1B, 1C). It would have been obvious to one of ordinary skill in the art to substitute the internal processor location of Fullerton with an external location as disclosed in Kellen for obvious advantages (e.g. convenient servicing) with predictable results.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 15/798,911, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As identified above concerning the specification objection, the prior-filed application also fails to disclose the features of claims 15 and 20. Accordingly, claims 15 and 20 are not entitled to the benefit of the prior application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art concerns the use of multiple sensors to detect the presence/position of objects. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646